Citation Nr: 1741438	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for slurring, secondary to thoracic spine scoliosis and lumbar spine lordosis.

3.  Entitlement to an initial disability rating in excess of 20 percent for thoracic spine scoliosis and lumbar spine lordosis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had Army National Guard and Reserve service that included a period of active duty for training (ACDUTRA) from July through December of 1987.  He also had active duty service from May 1988 through May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Testimony from the Veteran and his spouse was received during a September 2012 Board hearing.  A transcript of that testimomy is associated with the record.

In a May 2014 decision and remand, the Board determined that the evidence associated with the appeal raised an implicit claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues were remanded by the Board in May 2014 for further development, to include: providing the Veteran appropriate notice concerning VA's duties to notify and assist in relation to his newly raised TDIU claim; obtaining the records for VA treatment received by the Veteran at VA medical facilities in El Paso, Texas and Houston, Texas and at William Beaumont Army Medical Center; obtaining the Veteran's social security records; arranging VA examinations of the Veteran's spine, slurring, knees, and hearing loss; and, readjudication of the issues on appeal by the agency of original jurisdiction.

During the post-remand development, the RO issued a June 2016 rating decision in which it granted service connection for disabilities in the Veteran's right and left knee, effective from September 21, 2009.  As the RO's June 2016 decision represents a full grant with regard to the issue concerning the Veteran's knee disabilities, those issues no longer remain on appeal.

As to the remaining issues, the development ordered in the remand has been performed.  Those issues now return to the Board for de novo review.

The Board notes that service department records pertaining to the Veteran's period Army National Guard and Reserve service and corresponding period of ACDUTRA from July through December of 1987 are not available for review.  The claim file documents multiple attempts made by the RO to seek out and obtain those records.  Such efforts, however, have been unsuccessful.  An April 2010 letter notified the Veteran of the unavailability of those records and invited him to provide additional information pertaining to his period of ACDUTRA, National Guard, and Reserve service so as to assist the RO in reconstructing his file.  The Veteran responded that he has no additional information or records.  The record shows that VA has undertaken exhaustive efforts to locate the Veteran's National Guard and Reserve records and that further efforts would likely be futile.  Under the circumstances, VA will not expend further efforts to locate those records at this time.

In instances where a veteran's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The issue of the Veteran's entitlement to vocational rehabilitation has been raised by the record in a January 2016 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of the Veteran's entitlement to service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a slurring disorder that is related etiologically to his active duty service, service-connected disabilities, or any medication being taken by him to treat his service-connected disabilities.

2.  For all periods relevant to this appeal, the Veteran's thoracic spine scoliosis and lumbar spine lordosis has been manifested by degeneration at T11-12, pain, stiffness, and decreased thoracolumbar spine motion that includes forward flexion to no less than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for slurring, secondary to thoracic spine scoliosis and lumbar spine lordosis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for an initial disability rating in excess of 20 percent for thoracic spine scoliosis and lumbar spine lordosis are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5242 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VA's duty to notify was satisfied by a letter that was mailed to the appellant in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all available treatment records, Social Security records, and other evidence identified by him.  Those records have been associated with the claims file.  

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.

II.  Service Connection for Slurring

During his September 2012 Board hearing, the Veteran testified that his speech had become slurred as a side effect of pain medications and muscle relaxants that he was using to treat his disabilities.

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires an evidentiary showing of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (2014).

The available service treatment records, which pertain to the Veteran's period of active duty service from May 1988 through May 1992, contain no references to reported or observed slurring or other speech impediments.

Post-service VA treatment records show that the Veteran has taken a combination of Hydrocodone and Methocarbomol to manage pain symptoms.  He has also taken Vardenafil, apparently for erectile dysfunction, as well as various topical skin creams such as Urea and Clotrimazole.  In August 2014, Hydrocodone and Methocarbomol were discontinued for the Veteran after he tested positive for cocaine.  Subsequent VA treatment records show that the Veteran has taken primarily Ibuprofen to manage his pain symptoms.

Despite the foregoing medication history, the records reflect no complaints by the Veteran of slurring or other speech impairment, nor do they express any objective findings of such impairment.  During an April 2016 VA spine examination, the VA examiner was asked to comment upon whether the Veteran's medications were productive of slurring as a side effect.  A neurological examination revealed some muscle weakness in the Veteran's lower extremities, but was otherwise normal.  The examiner concluded that the noted muscle weakness was likely secondary to pain symptoms and that there was no evidence of slurring or other evidence of neurological compromise that was caused by the Veteran's medications.

Overall, the evidence does not support the Veteran's assertion that he has experienced slurring or other impairment as a side effect of his medication.  In that regard, there is simply no evidence of any objective findings of such impairment.  Under the circumstances, the Board is not inclined to assign the Veteran's assertions of slurring any probative weight.  In contrast, the conclusions expressed by the VA examiner are based upon findings from objective examination of the Veteran and a review of the Veteran's full medical history.  Those conclusions are consistent with the facts shown in the record.  As such, the VA examiner's conclusions are due significant weight.

The preponderance of the evidence shows that the Veteran does not have slurred speech or other impairment that was incurred during active duty service, was caused by an injury or event that occurred during service, or was caused or aggravated by his service-connected disabilities, to include as a side effect of medications being taken by the Veteran to treat his service-connected disabilities.  As such, the Veteran is not entitled to service connection for slurring, secondary to thoracic spine scoliosis and lumbar spine lordosis.

III.  Higher Initial Disability Rating for Thoracic Spine Scoliosis
and Lumbar Spine Lordosis

Service connection for thoracic spine scoliosis and lumbar spine lordosis was granted to the Veteran, effective from September 21, 2009.  A 20 percent initial disability rating was assigned pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The criteria for rating most spine disabilities are listed under Diagnostic Codes (DCs) 5235 through 5242.  DC 5237 governs disabilities that are due to lumbosacral or cervical strain.  Regardless of which of the criteria between DC 5235 through 5242 that VA selects, disabilities characterized under those DCs are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).

Under the Spine Formula, a 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is appropriate where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  As a point of reference, the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Records for post-service VA treatment and treatment received by the Veteran at William Beaumont Army Medical Center reflect that the Veteran has been followed periodically for reported back pain and stiffness.  Those records do not, however, contain any objective findings concerning the extent of thoracolumbar spine motion shown by the Veteran.

During a January 2010 VA examination, the Veteran reported continuing but stable back pain.  He denied having neurological manifestations such as incontinence, impaired urinary function, erectile dysfunction, or numbness or paresthesias in his lower extremities.  In terms of function, he reported that he was able to walk distances of less than one mile.  In terms of occupation, the Veteran reported that he was working as a sales representative for a flooring and carpet company.  

A physical inspection of the Veteran's spine revealed lumbar lordosis and scoliosis.  The examiner observed no evidence of thoracolumbar spine ankylosis, spasms, localized tenderness, or guarding.  A neurological examination was grossly normal.  Demonstrated active thoracolumbar spine motion included flexion to 60 degrees.  Repetitive motion was productive of pain but did not result in any further loss of motion or other function.  Thoracic spine x-rays showed scoliosis but was otherwise negative.  Lumbar spine x-rays showed small degenerative osteophytes.  In assessing the Veteran's functional capacity, the examiner opined that the Veteran had mild impairment of chores and exercise but was unimpaired for shopping, feeding, bathing, dressing, toileting, and grooming.

Records obtained from the Social Security Administration include a November 2011 report of a medical examination performed of the Veteran by Dr. E.G.  At that time, the Veteran continued to report chronic back pain.  He indicated a decrease in function since the January 2010 VA examination, as he reported that he required assistance from his spouse for showering, dressing, and toileting.  He reported also that he had stopped working as a call center employee approximately a year and a half before due to chronic pain.

A physical examination conducted by Dr. E.G. revealed muscle spasms and complaints of severe pain.  Demonstrated thoracolumbar spine motion included forward bending at the waist (flexion) to 20 degrees.  The Veteran was unable to squat, hop, or walk in tandem.  Demonstrated posture and gait were antalgic.  Still, despite the Veteran's complaints and the noted objective findings, the Veteran was able to lift, carry, and handle objects weighing up to 10 pounds without pain.  He also demonstrated the ability to pick up a pen and button his own clothes.

During his September 2012 Board hearing, the Veteran testified that he was having ongoing constant back pain that worsened over the course of the day.  He reported difficulty moving and stated that he had little range of motion in his spine because of severe pain.  In regard to function, he reported that he was unable to bend down or tie his shoes.  His spouse added testimony that she provided the Veteran with assistance in bathing, getting dressed, standing up from chairs, and driving.
The Veteran stated that he was having three or four episodes a week where he was unable to get out of bed.  According to the Veteran, he had been released from his job as a sales representative for missing too many days of work for medical treatment.  He described his job as consisting primarily of speaking with customers over the telephone.  He stated that prior to working as a sales representative, he also worked for 10 years as a debt collector and as a customer service representative.

The Veteran was afforded another VA spine examination in April 2016.  At that time, he reported that his back pain and stiffness had worsened and that he was unable to perform activities such as lifting, running, walking, or standing for long periods of time.  On review of the claim file, the examiner noted the Veteran's history of thoracic scoliosis, lumbar lordosis, and loss of disc height space at T11-12.

During the examination, the Veteran was able to demonstrate thoracolumbar spine flexion to 85 degrees.  No evidence of ankylosis or intervertebral disc syndrome was observed.  Repetitive motion did not result in any further loss of motion or function.  Localized pain was observed during palpation over the low back.  Guarding and muscle spasms were observed.  A neurological examination revealed decreased muscle strength to 4/5 in both lower extremities but was otherwise normal.  The examiner determined that the neurological findings were not indicative of a radiculopathy.  As rationale, the examiner explained that the disc abnormalities observed at T11-12 are too high physiologically to cause neurological findings in the lower extremities.

The examiner diagnosed thoracic spine scoliosis, lumbar spine lordosis, and degenerative disc disease.  He opined that the Veteran's disability prevents him from performing strenuous work that entails lifting, running, or carrying heavy weight, but, remains capable of working at "an office job."

The record contains conflicting evidence as to the extent of the Veteran's thoracolumbar spine motion.  As reported above, VA examinations conducted in January 2010 and April 2016 showed that the Veteran was capable of thoracolumbar flexion to 60 degrees and 85 degrees respectively.  A November 2011 examination conducted by Dr. E.G., however, showed dramatically decreased thoracolumbar flexion to only 20 degrees.

The validity of the thoracolumbar flexion findings reported by Dr. E.G. is questionable.  Initially, it is unclear as to what methodology was used by Dr. E.G. to measure the Veteran's thoracolumbar spine motion.  In that regard, it is unclear as to whether the extent of motion was measured by Dr. E.G. with a goniometer, or, whether the extent of motion was simply estimated by eye.  Indeed, the degree to which the Veteran's forward flexion was impaired seems to be inconsistent with the Veteran's ability to lift, carry, and handle objects weighing up to 10 pounds without back pain.  Even if the thoracolumbar motion reported by Dr. E.G. could be accepted as valid, the other evidence in the record seems to suggest that those findings are isolated in nature.  To that end, the Board points out that the Veteran's thoracolumbar flexion during his April 2016 VA examination, approximately four and a half years later, was to 85 degrees and without evidence of ankylosis or IVDS.

Given the foregoing questions as to the validity of the thoracolumbar spine findings reported by Dr. E.G., the Board is inclined to assign those findings far less probative weight than those reported in the VA examinations.  To that end, VA examiners are instructed and trained in the methodology to be used in examining veterans, to include the use of a goniometer and methodology used to measure thoracolumbar spine motion.  Subject to the same, reports from the VA examinations conducted in January 2010 and April 2016 do not indicate any irregularities in those examinations.  Hence, the Board presumes that the VA examinations were conducted in a manner that is in accordance with the regulations.   Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).

The Board also is not inclined to assign significant weight to the lay assertions of the Veteran and his spouse concerning his degree of functional impairment.  To that end, their assertions that the Veteran has required assistance in dressing, grooming, and toileting are simply not supported by the record.  During the January 2010 VA examination, the Veteran reported that he was capable at that time of walking distances of up to a mile.  He reported that he was still working at that time as a sales representative.  Indeed, the VA examiner determined that the Veteran was capable of shopping, feeding, bathing, dressing, toileting, and grooming without impairment while being only mildly impaired in his ability to perform chores and exercise.  In November 2011, Dr. E.G. commented that despite the Veteran's complaints, he was observed demonstrating the ability to lift, carry, and handle objects weighing up to 10 pounds without pain; picking up a pen; and, buttoning his own clothes.  During the April 2016 VA examination, the Veteran demonstrated forward thoracolumbar spine flexion to 85 degrees.  The examiner determined that the Veteran was prevented from more strenuous work that involved lifting, running, or carrying heavy weight, but identified no other impairment of activities of daily living.  Contrary to the Veteran's Board hearing testimony that he has had episodes of extended bed rest, there is no evidence in the treatment records that the Veteran has been prescribed bed rest.  In sum, the objective findings reported in the evidence are not consistent with the lay assertions from the Veteran and his spouse concerning the Veteran's functional and occupational impairment.  Given the same, the Board does not assign significant weight to those lay assertions.  He observed during testing that the Veteran was unable to squat, hop, or walk in tandem.  Consistent with the same, the April 2016 VA examiner states that the Veteran's back disability prevented him from performing strenuous work that involves lifting, running, or carrying heavy weight.  Notwithstanding those limitations, the examiner concluded that the Veteran remained capable of performing duties associated with "an office job."

The Veteran testified during his Board hearing that he has had previous work experience as a customer service representative, debt collector, and sales representative.  He described that such work entailed duties that consisted primarily of speaking with customers over the telephone.  Although he suggested in his testimony that medications were causing his speech to become slurred, which in turn affected his work performance, as stated the evidence in the record does not support that contention.  The foregoing work history is also reported by the Veteran in a formal TDIU application that was received in August 2017.

The Board finds also that consideration of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 are not warranted.  In Thun v. Peake, 22 Vet App 111   (2008), the Court established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Applying the three-step inquiry established in Thun, the Board concludes that such considerations are not warranted in relation to the disabilities under consideration.  Thun, 22 Vet. App 111.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's back disability has presented an exceptional disability picture that renders inadequate the available schedular criteria.  Here, a comparison between the level of severity and symptomatology associated with the Veteran's back disability with the established criteria found under the Spine Formula shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the assigned 20 percent disability rating already assigned contemplates the degree of lost thoracolumbar motion, symptoms of pain and stiffness, and loss of functional capacity.  Notably, the Veteran has not required surgery or in-patient treatment for his back disability.  As such, it cannot be said that the available schedular criteria under the Spine Formula is inadequate for purposes of rating the Veteran's back disability.

Overall, the weight of the evidence shows that the Veteran has thoracic spine scoliosis, lumbar spine lordosis, and disc degeneration in his thoracolumbar spine that has been productive of decreased thoracolumbar flexion to no less than 60 degrees.  The criteria for a disability rating higher than 20 percent for the Veteran's back disability are not met under the Spine Formula.  Accordingly, he is not entitled to an initial disability rating higher than 20 percent for his back disability.


ORDER

Service connection for slurring, secondary to thoracic spine scoliosis and lumbar spine lordosis, is denied.

An initial disability rating in excess of 20 percent for thoracic spine scoliosis and lumbar spine lordosis is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for bilateral hearing loss, the Veteran was previously afforded a January 2010 VA examination that revealed hearing loss in the Veteran's right ear and normal hearing in his left ear.  At that time, the examiner determined that the demonstrated hearing loss was conductive in nature but offered no explanation for that conclusion.

During his Board hearing, the Veteran testified that he had a temporary blockage in his ears at the time of the January 2010 VA examination.  He testified also that his ear canals were subsequently flushed to clear the blockages.  Still, he asserted, he continued to experience decreased hearing in his ears even after the blockages were removed.  Given the same, the validity of the January 2010 VA examiner's findings and conclusions appears to be brought into question by the Veteran's testimony.  Pursuant to the Board's previous remand, the Veteran was afforded a new VA audiological examination in April 2016.  The Veteran did not report for that examination.

Subject to the above, a May 2013 VA treatment record states that audiometric tests conducted at that time were consistent with moderate sensorineural hearing loss in the Veteran's right ear and mixed hearing loss in his left ear.  The attending audiologist stated that the audiometric tests indicated "significant" audiometric shifts.  Still, the specific pure tone findings and speech recognition scores from the audiometric tests conducted at that time are not reported in the record.  A thorough review of the record reveals that those scores are not associated with the claim file.

The audiometric pure tone and speech recognition results from testing conducted during the May 2013 VA treatment visit are highly relevant to the Veteran's service connection claim.  As such, VA should undertake efforts at this time to obtain a copy of those results.  38 C.F.R. § 3.159(c)(2) (2016).

Given the other necessary development in this case, the Veteran should be afforded another opportunity to report for a new VA audiological examination.  The Board reminds the Veteran that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim may simply be rated based on the evidence of record.  In instances where the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claimant's failure to report for a scheduled examination may serve as a basis for denial.  38 C.F.R. § 3.655 (a), (b) (2016).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his hearing loss since October 2016.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2016).

The Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the other claim being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, the claim of entitlement to a TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication. Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his hearing loss, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from October 2016 through the present should be associated with the record.

2.  Obtain the audiometric pure tone and speech recognition results from audiometric tests referenced in May 2013 VA treatment records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, arrange for the Veteran to undergo a VA audiological examination to determine the nature and etiology of his hearing loss.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran sustained acoustic trauma from military vehicle engine noise during his active duty service.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of hearing loss; additional details concerning his in-service and post-service history of noise exposure; in-service and post-service treatment history; audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz; and, speech recognition ability for each ear as determined via Maryland CNC test.

The examiner should provide diagnoses with respect to the Veteran's hearing loss and tinnitus, and also, provide an opinion as to whether he or she believes that the Veteran's hearing loss was at least as likely as not (at least a 50 percent probability) sustained during his active duty service, or, resulted from acoustic trauma or other injury or illness sustained by the Veteran during his active duty service.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


